Elliott, J.
Sharp sued Flinn to recover the possession of two hogs, a sow and a barrow., which he alleged the defendant wrongfully took and unlawfully detained from him. The hogs were seized on the writ and delivered to Sharp.
The defendant answered: 1. The general denial. 2. Admitting that the sow was the property of Sharp, but deny*99ing the unlawful detention thereof. 4. As to the barrow, property in the defendant.
O. G. Nave, for appellant.
L. M. Campbell, for appellee.
The suit originated before a justice of the peace, but was appealed to the Circuit Court, where it was tried by a jury, who found that the sow in controversy was “the property of the plaintiff!, but that it was not unlawfully detained by the defendant,” and that “the male hog”’ was the property of the defendant, and of the value of twenty dollars. Judgment for the return of the “male hog,” or in default thereof that the defendant recover of the plaintiff twenty dollars. Judgment against the plaintiff for costs.
Sharp appeals. The question discussed, on which a reversal is claimed, is that the description of the barrow in the verdict of the jury, as the “male hog,” renders the verdict void for uncertainty If the question were properly made in the record, we would probably feel ourselves constrained to differ with the learned counsel who presents it; but it is not made in the record, and is not, therefore, properly before us, and we cannot decide it.
The appellant made no objection to the verdict in the court below; there was no motion for a venire de novo, or for a new trial; no objection to the judgment, or exception of any kind taken, and the record presents no question for the decision of this court.
The judgment is affirmed, with costs.